Citation Nr: 1032677	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran had active military service from July 1982 to July 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In February 2008, the matter was remanded for additional 
evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that this matter must again be 
remanded because in July 2010 written argument, following 
certification to the Board, the Veteran's representative raised 
the issue of entitlement to service connection for joint pains of 
the left shoulder and left hand under the provisions of 38 
U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2009).  
Although the Veteran has not alleged that she served in the 
Southwest Asia Theater of operations during the Persian Gulf War, 
her service personnel records have not been associated with the 
claims folder.  As a federal record, the Board finds that the RO 
should attempt to obtain the Veteran's service personnel records 
because this impacts directly on the adjudication of her claims.  
Further, if service in the Southwest Asia theater of operations 
during the Persian Gulf War is confirmed, the Veteran's claims 
should be considered under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

With respect to the Veteran's claim for service connection for a 
left shoulder disorder, in February 2008 a VA examiner opined 
that her left shoulder bursitis was not related to her service-
connected cervical spine disability.  However, the examiner did 
not provide an opinion, with reasons and bases, as to why the 
Veteran's current left shoulder disorder is not related.  
Accordingly, an additional VA examination would be helpful in the 
adjudication of the claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate the Veteran's 
service personnel records with the claims 
folder.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain the 
nature and etiology of any current left 
shoulder found to be present.  The claims 
folder should be made available and 
reviewed by the examiner.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.

In particular, the examiner is asked to 
opine as to whether any left shoulder 
disorder is at least as likely as not 
related to service or to a service-
connected disability, in particular heavy 
lifting during service.  The examiner must 
also state whether the Veteran reports a 
continuity of left shoulder symptomatology 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale for any stated 
opinion.

3.  Then, after taking any further action 
deemed appropriate, including an additional 
VA examination if service in the Persian 
Gulf is confirmed, the RO should 
readjudicate the appeal, with consideration 
of 38 U.S.C.A. § 1117 (West 2002) and 
38 C.F.R. § 3.317 (2009), if appropriate.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided a supplemental statement 
of the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

